ACCEPTED
                                                                                         12-15-00176-CR
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                   10/29/2015 3:13:13 PM
                                                                                               Pam Estes
                                                                                                  CLERK

                                NO. 12-15-00176-CR

            ON APPEAL FROM THE 217TH JUDICIAL DISTRICT COURTFILED IN
                        ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                          TYLER, TEXAS
                          CAUSE NO. 2014-0568        10/29/2015 3:13:13 PM
                                                                      PAM ESTES
                                                      TH                Clerk
 RANDY EARL CRAWFORD                   § IN THE 12 COURT           OF APPEALS
                                       §
                                       § OF
 vs.                                   §
                                       §
 STATE OF TEXAS                        § TYLER, TEXAS


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Randy Earl Crawford, Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file
appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,
and for good cause shows the following:
       1.      This case is on appeal from the 217th District Court of Angelina
County, Texas.
       2.      The case below was styled the STATE OF TEXAS vs. Randy Earl
Crawford, and numbered 2014-0568. Appellant was convicted Theft.
       4.      Appellant was assessed a sentence of Fifteen (15) years in Texas
Department of Criminal Justice Institutional Division on June 25, 2015.
       5.      Notice of appeal was given on June 26, 2015.
       6.      The clerk's record was filed on August 24, 2015; the reporter's record
was filed on July 7, 2015.
       7.      The appellate brief was presently due on October 23, 2015.
       8.      Appellant requests an extension of time of thirty (30) days from the
current due date.
        9.    One extension to file the brief has been received in this cause.
        10.   Defendant is currently incarcerated.
        11.   Appellant relies on the following facts as good cause for the requested
extension:
        Counsel was recently hospitalized due to a stroke and has just recently
returned to the office full time. The current court appointment appeal caseload will
make it difficult to complete the appeal and counsel is asking for an additional 30
days.
        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                               Respectfully submitted:

                                                 /s/John D. Reeves
                                               ____________________
                                               John D. Reeves
                                               Attorney at Law
                                               1007 Grant
                                               Lufkin, Texas 75901
                                               Phone (936) 632-160
                                               Fax: (936) 632-1640
                                               tessabellus@yahoo.com
                                               SBOT # 16723000
                                               Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that I, the undersigned conferred
with opposing counsel who is not opposed to an extension.

                                     /s/John D. Reeves
                                     ___________________________
                                     John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Time to file Appellant’s Brief on this 29th day of October, 2015
forwarded to State’s Attorney, April Ayers-Perez, Angelina County, by electronic
service at aprerez@angelinacounty.net.


                                     /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     David Charles Dailey